United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 2, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-50583
                         Summary Calendar



TEXAS ASSOCIATION OF BUSINESS;
WILLIAM O. HAMMOND,

                                    Plaintiffs-Appellants,

versus

MIKE BADNARIK; TONY BUZBEE; DAVID CAIN;
PAUL CLAYTON; DAVID COUNTS; BOB GLAZE;
MIKE HEAD; DONNIE JARVIS; NATHANIEL LAFLEUR;
DAVID LENGEFELD; JOSEPHINE MILLER; ROBIN MOORE;
ROBERT PARKER; RAUL PRADO; GEORGE ROBINSON;
TOM UHER; KEN YARBROUGH,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-02-CV-826-SS
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Texas Association of Business (TAB) and William O.

Hammond appeal the district court’s dismissal of their complaint

for lack of jurisdiction.   They argue that the district court

erred in determining that the complaint did not allege facts

establishing an actual case or controversy as they have been

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50583
                                -2-

threatened with lawsuits and a criminal investigation concerning

their creation and publishing of issue-oriented advertisements

discussing the records of various candidates for the 2002 Texas

elections.   Because TAB and Hammond have not alleged that the

threat of litigation is fairly traceable to the challenged action

of the defendants, they have not met their burden to establish

that an actual case or controversy exists.   See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

     AFFIRMED.